EXHIBIT 99.1

[exhibit991001.jpg] [exhibit991001.jpg]

W6316 Design Drive, Greenville, WI 54942

P.O. Box 1579, Appleton, WI 54912-1579

NEWS RELEASE




School Specialty Announces Fiscal Year 2018 Third Quarter Financial Results




GREENVILLE, Wis., November 8, 2018 – School Specialty, Inc. (OTCQB: SCOO)
(“School Specialty”, “SSI” or the “Company”), home of the 21st Century Safe
School™ and leading provider of products and innovative solutions that support
integrated learning environments for improved student social, emotional, mental
and physical well-being, today announced financial results for its fiscal 2018
third quarter ended September 29, 2018.




Joseph M. Yorio, President and Chief Executive Officer, stated, “Throughout the
year, we have focused on generating growth and positioning School Specialty for
the future. We continue to make progress, particularly as it relates to the
realignment and buildout of our sales team and repositioning our Company as a
comprehensive 21st Century Safe School partner. However, we experienced some
operational challenges in the third quarter, primarily related to staffing
levels to support peak-season needs. From a top-line perspective, we saw modest
revenue growth in the quarter and year-to-date revenue is up over 2%. This is
very encouraging given the anticipated decline in Curriculum this year due to
the lack of statewide science adoptions and fewer large non-adoption
opportunities in the market; importantly, we are preparing for what is expected
to be very strong Curriculum years ahead. Our efforts to better optimize pricing
has contributed to lower gross margins in certain areas, but they have enabled
growth and we believe they position us well moving into 2019.  We believe we
have a real opportunity to improve the mix of products we provide our customers
and drive revenue from higher-margin proprietary products.”




Mr. Yorio continued, “Our competitive position continues to improve, as
evidenced by strong order momentum heading into the peak season. Challenges in
our fulfillment centers slowed our momentum, but we have recovered. Growth
trends are strengthening once again, and we expect this momentum to carry
through into 2019. We are well positioned to take market share and develop
deeper, more valued customer relationships. While our results for 2018 will come
in lower than expected, we believe School Specialty is poised for a sharp
rebound with strong top-line growth and improved profitability in 2019.”




Q3 Results (for the three months ended September 29, 2018 and September 30,
2017)




·

Revenues of $290.3 million for the third quarter of fiscal 2018 increased by
$1.6 million, or 0.6%, as compared to the third quarter of fiscal 2017. The
adoption of a new accounting principle (“ASC 606”) at the beginning of fiscal
2018 adversely impacted revenues in the third quarter of fiscal 2018 by $3.8
million, partially offset by $5.1 million of incremental revenue associated with
the Triumph Learning acquisition, which was acquired in the third quarter of
fiscal 2017. After adjusting for both of these factors, 2018 third quarter
revenues were up $0.3 million compared to the prior year period.




·

Distribution segment revenues of $270.9 million increased by 2.3%, or $6.1
million, compared to the third quarter of fiscal 2017. When adjusting for the
impact of ASC 606 and the incremental revenue from Triumph Learning,
Distribution segment revenues were up $5.0 million compared to the prior year
period.







Within the Distribution segment:

o

Revenues from the Supplies product category decreased approximately $5.2
million, or 4.2%. However, incoming orders in the 2018 third quarter continued
to be strong, up over 3.5% as compared to third quarter orders in 2017, despite
weaker trends later in the quarter. The Company entered the fourth quarter of
fiscal 2018 with $14.8 million of year-over-year incremental open orders due to
shipment delays related to staffing challenges in its fulfillment centers. As of
the end of October 2018, shipments are on schedule and substantially all the
incremental open orders carried into the fourth quarter have been shipped.

o

Revenues from the Furniture product category were up 12.2%, or $10.8 million,
despite the adoption of ASC 606. Incoming orders remained strong in the 2018
third quarter, up over 13.7%, as compared to last year’s third quarter.

o

Agendas revenues were $23.9 million, down $2.7 million. AV Tech revenues were
$3.7 million, down $0.6 million. Revenue performance within both the Agendas and
AV Tech categories were modestly below the Company’s expectations.

o

Instruction & Intervention product category revenues of $22.0 million were up
$4.5 million, driven by the incremental revenue from Triumph Learning.




·

Curriculum segment revenues of $19.3 million decreased by 19.0%, or $4.5 million
when compared to the third quarter of fiscal 2017. The year-over-year decline
was primarily related to a large school district order, totaling $3.0 million,
which shipped in last year’s third quarter. With limited state science
adoption-related opportunities in 2018, the Company expected declines in segment
revenues in fiscal 2018. However, based on the current pipeline of state
adoptions and significant opportunities in open territory states, the Company
anticipates segment growth resuming in 2019 as adoption-related opportunities
are expected to increase.




·

Overall gross profit margin was 33.6%, as compared to 37.1% in the comparable
year-ago period, a decline of 350 basis points.

o

Distribution segment gross margin was 31.9%, as compared to 35.3%. Rate
variances at a product line level negatively impacted gross margins by 320 basis
points in the current year’s third quarter. The largest contributor to lower
product line gross margin was related to the mix of products sold within each
respective product line, particularly within the Supplies category. In addition,
lower margins experienced in certain state, regional and district-level pricing
agreements contributed to the decline. The Company also executed a strategic
move in 2018 to ensure it offered competitive pricing on commodity items. While
this strategic move contributed a modest negative impact on gross margin, it
also led to revenue growth in many product areas and improved customer
penetration. Higher product development amortization in the current year’s third
quarter contributed approximately 20 basis points of lower gross margin.

o

Curriculum segment gross margin was 57.2%, as compared to 57.5%, a decrease of
30 basis points. The decline was related to a large strategic order in the
quarter which carried significantly lower gross margin than the Company’s
typical gross margin. However, the Company does not expect future orders to have
gross margins significantly below historical rates.  




·

SG&A expenses were $59.6 million as compared to $64.7 million in the
corresponding period in 2017, a decrease of $5.1 million, or 7.9%. The impact of
ASC 606 on the accounting for catalog costs contributed $2.9 million of
decreased SG&A expense in the quarter. Additionally, reductions in the number of
catalogs produced and circulated contributed an incremental $1.8 million of
lower SG&A costs. Depreciation and amortization expense increased by $1.1
million in the current year’s third quarter, related primarily to incremental
depreciation associated with the Company’s implementation of its new e-commerce
platform. Transportation costs were up approximately $0.9 million in the third
quarter of fiscal 2018, compared to the corresponding period in 2017, due
primarily to industry-wide higher freight rates. These increases were offset by
lower incentive compensation expenses in the third quarter of fiscal 2018. As a
percent of revenue, SG&A expenses decreased from 22.4% for the three months
ended September 30, 2017 to 20.5% for the three months ended September 29, 2018.










·

The Company reported operating income of $37.2 million, as compared to operating
income of $42.3 million in the third quarter of fiscal 2017.




·

Interest expense of $4.2 million was up $0.7 million compared to the prior year
period, primarily related to an increase in average borrowings in the quarter.
The increase in average borrowings was primarily related to the acquisition of
Triumph Learning during last year’s third quarter. In addition, the Company’s
borrowing rate was up 60 basis points in the quarter due to a combination of
increases to the LIBOR rate and higher applicable margins resulting from changes
to the Company’s fixed cost coverage and leverage ratios over the past year.  




·

The provision for income taxes was $14.5 million, as compared to $4.6 million
for the three months ended September 30, 2017. The effective income tax rate for
the three months ended September 29, 2018 and the three months ended September
30, 2017 was 43.9% and 11.9%, respectively. The increase in both the provision
for income taxes and the effective income tax rates is related primarily to the
impact of certain discrete tax items, such as realized built in losses, and
foreign tax items, such as the new Global Intangible Low Tax Income (“GILTI”)
provisions within the 2017 tax reform bill. Beginning in fiscal 2019, the
Company expects its effective income tax rate to be more consistent with the
statutory rate.  The Company expects fiscal 2018 cash taxes to be in the range
of $1.5 million to $2.0 million.




·

Net income was $18.6 million, as compared to net income of $34.1 million in the
corresponding period in 2017.




·

The Company reported Adjusted EBITDA of $44.0 million, as compared to Adjusted
EBITDA of $48.7 million in the comparable 2017 period. The adoption of ASC 606
positively impacted Adjusted EBITDA in the third quarter of 2018 by $2.0
million, due primarily to the timing change associated with the acceleration of
catalog costs into the first half of 2018, thereby reducing third quarter
catalog expense versus the prior year’s third quarter.  




YTD Results (for the nine months ended September 29, 2018 and September 30,
2017)




·

Revenue of $558.8 million for the nine months ended September 29, 2018 increased
by $12.9 million, or 2.4%, as compared to the nine months ended September 30,
2017. The adoption of ASC 606 contributed $1.6 million of the incremental
revenue, primarily within the Company’s Distribution segment.




·

Distribution segment revenues of $521.3 million for the nine months ended
September 29, 2018 increased by 4.7%, or $23.3 million, as compared to the nine
months ended September 30, 2017. Revenues from Triumph Learning contributed
$16.2 million of incremental revenues in the first nine months of fiscal 2018.
After adjusting for the impact of revenues from Triumph Learning, Distribution
segment revenues were up in the first nine months of 2018 by $7.1 million.




Within the Distribution segment:

o

While revenues from the Supplies product category declined $6.8 million for the
comparable nine-month periods, open orders for the Supplies category entering
the fourth quarter of 2018 were up year-over-year by $10.8 million. YTD incoming
orders were up year-over-year by 2.9%; however, shipping delays softened order
trends late in the third quarter. Based on these most recent trends, the Company
expects a growth rate of approximately 2.0% for the Supplies category for the
full year.  

o

Year-to-date revenues in Furniture were up 14.1%, or $21.8 million, as compared
to the comparable nine-month period in 2017. The adoption of ASC 606 drove $2.0
million of this increase year-over-year, although the full-year impact of the
adoption of ASC 606 is expected to be minimal. The














incoming order rate for Furniture products remains strong and year-to-date
orders were up 13.4% through the end of the third quarter of fiscal 2018.  

o

Adjusting the Instruction & Intervention category to exclude the incremental
revenue associated with Triumph Learning products, the category was down 3.6%,
or $1.2 million. However, order trends continue to improve as the year
progressed, especially in core proprietary products such as Wordly Wise and
Spire, which are up nearly 4.0% year-to-date.  

o

The Company’s Agendas and AV Tech categories were down $4.8 million and $1.6
million, respectively, when comparing the fiscal nine-month periods of 2018 and
2017.




·

Curriculum segment revenues of $37.5 million for the nine months ended September
29, 2018 decreased by 21.7%, or $10.4 million, as compared to the nine months
ended September 30, 2017. The limited amount of adoption activity in 2018 and
fewer large opportunities in open territory states, contributed to the decline.
However, the Company believes its competitive positioning remains strong and
that the pipeline of opportunities for 2019 is building, and the Company expects
significant revenue growth in 2019 in the Curriculum segment.




·

Gross profit margin for the nine months ended September 29, 2018 was 34.4%, as
compared to 37.0% for the nine months ended September 30, 2017. Increased
revenues contributed $2.0 million of additional gross profit offset by lower
product level gross margins and higher product development amortization.  

o

Distribution segment gross margin was 32.8% for the nine months ended September
29, 2018, as compared to 35.4% for the nine months ended September 30, 2017. A
shift in mix at the product line level contributed approximately 40 basis points
of gross margin improvement when comparing the nine-month results for 2018 and
2017. Year-over-year rate variances within product lines had a negative impact
on gross margin of 280 basis points. Price reductions at the product level and
product cost increases each contributed to an 80-basis point decline on gross
margin. More aggressive pricing in certain large state, regional and
district-level pricing agreements, which became effective at various points in
2017, contributed to the price reductions noted above. In addition, the
strategic move to more competitive pricing on commodity items was also a
contributing factor to the decline. However, these pricing actions have driven
growth and increased customer penetration in fiscal 2018. The mix of products
sold within the product lines, most notably within the Supplies and Furniture
product lines, negatively impacted gross margin by 70 basis points.
Additionally, increases in freight rates for vendor direct shipments negatively
impacted gross margins by 50 basis points. Higher product development
amortization in the current year resulted in 20 basis points of lower gross
margin.  

o

Curriculum segment gross margin was 56.5% for the nine months ended September
29, 2018, as compared to 54.1% for the nine months ended September 30, 2017, an
improvement of 240 basis points. Reductions year-over-year in product costs
positively impacted gross margins by 200 basis points. Lower product development
amortization in the 2018 nine-month period contributed 40 basis points of the
gross margin increase.




·

SG&A expenses were $170.6 million, as compared to $163.9 million, an increase of
$6.7 million when comparing the fiscal 2018 and fiscal 2017 nine-month periods.
The year-over-year increase was attributable to three primary factors: $6.9
million of incremental SG&A associated with the Triumph Learning acquisition of
which, $1.5 million was related to the integration; $4.2 million of incremental
depreciation and amortization associated with the Company’s new phone system and
new e-commerce platform implementations; and $3.7 million of incremental
outbound transportation costs related primarily to industry-wide freight rate
increases. The impact of ASC 606 on the Company’s catalog expenses resulted in
$0.4 million of lower catalog expense in the current year’s period. Remaining
SG&A costs were down approximately $7.7 million when comparing the first nine
months of 2018 and first nine months of 2017. Lower catalog costs and lower
incentive compensation expense are the two main contributors to the reduction.
SG&A expenses as a percent of revenue increased to 30.5% from 30.0%, when
comparing the fiscal 2018 and fiscal 2017 nine-month periods, respectively.    







·

The Company reported operating income of $20.7 million in the first nine months
of fiscal 2018, as compared to operating income of $37.9 million in the first
nine months of fiscal 2017.




·

Interest expense of $11.4 million was down $0.4 million when comparing the
fiscal 2018 and fiscal 2017 nine-month periods, with the decline related to a
reduction of approximately $1.0 million in non-cash interest, primarily due to
lower debt issuance amortization and interest attributable to the Company’s
vendor note obligations in 2018 as compared to 2017. Cash interest expense
increased by $0.6 million in the first nine months of 2018, as compared to the
first nine months of 2017, due to higher average debt balances during the
current period.  




·

The provision for income taxes was $9.4 million for the nine months ended
September 29, 2018, as compared to $4.3 million for the nine months ended
September 30, 2017. The effective income tax rate for the nine months ended
September 29, 2018 and the nine months ended September 30, 2017 was 101.1% and
19.8%, respectively. The current year effective tax rate is significantly higher
than the statutory tax rate, as the impact of permanent tax adjustments such as
GILTI and realized built-in losses have a material impact on the Company’s
full-year effective income tax rate, due to the projected minimal amount of
full-year pre-tax income. The Company expects fiscal 2018 cash taxes to be in
the range of $1.5 million to $2.0 million. Beginning in fiscal 2019, the Company
expects its effective income tax rate to be more consistent with the statutory
rate.   




·

Net loss was approximately $0.1 million for the first nine months of 2018, as
compared to net income of $17.5 million in the comparable year-ago period. The
prior year included a loss of $4.3 million related to the early extinguishment
of debt associated with the Company’s debt refinancing.




·

The Company reported Adjusted EBITDA of $43.5 million in the first nine months
of fiscal 2018, as compared to Adjusted EBITDA of $56.3 million in the
comparable 2017 period. The adoption of ASC 606 positively impacted Adjusted
EBITDA in the first nine months of 2018 by $0.5 million, due primarily to the
acceleration of revenue recognition for certain Furniture transactions.  




Information on the Company’s outlook for 2018 can be found in the investor
presentation on page 15, which will be posted shortly in the Investor Relations
section of the Company’s website.




School Specialty will be hosting a teleconference and webcast on Friday,
November 9, 2018 at 8:00 a.m. ET to discuss its results and outlook. Speaking
from management will be Joseph M. Yorio, President and Chief Executive Officer;
Ryan M. Bohr, Executive Vice President and Chief Operating Officer; and Kevin
Baehler, Executive Vice President and Chief Financial Officer.




Conference Call Information:

·

Toll-free number: 844-882-7832 / International number: 574-990-9706 / Conference
ID: 9796027

·

Replay number: 855-859-2056 / International replay number: 404-537-3406 /
Conference ID: 9796027




Interested parties can also participate on the webcast by visiting the Investor
Relations section of School Specialty’s website at
http://investors.schoolspecialty.com. For those who are unable to participate on
the live conference call and webcast, a replay will be available approximately
one hour after the completion of the call.




About School Specialty, Inc.

School Specialty designs, develops and delivers a broad assortment of innovative
and proprietary products, programs and services to the education marketplace,
including essential classroom supplies, furniture, educational technology,
supplemental learning resources, science-based curriculum, and evidence-based
safety and security training. The Company applies its unmatched team of
subject-matter experts and customized














planning, development and project management tools to deliver this comprehensive
offering as the 21st Century Safe School™, a concept built around
best-practice school environments that support the social, emotional, mental,
and physical safety of students – improving both their learning outcomes and
school district performance.




For more information, visit  https://corporate.schoolspecialty.com/ or connect
with us on Facebook, Twitter, Instagram, and Pinterest. Find ideas, resources
and inspiration by visiting our blog: https://blog.schoolspecialty.com/.




Statement Concerning Forward-Looking Information

Any statements made in this press release about School Specialty’s future
financial condition, results of operations, expectations, plans, or prospects
constitute forward-looking statements. Forward-looking statements also include
those preceded or followed by the words "anticipates," "believes," "could,"
"estimates," "expects," "intends," "may," "plans," “projects,” “should,”
"targets" and/or similar expressions. These forward-looking statements are based
on School Specialty's current estimates and assumptions and, as such, involve
uncertainty and risk. Forward-looking statements are not guarantees of future
performance, and actual results may differ materially from those contemplated by
the forward-looking statements because of a number of factors, including the
risk factors described in Item 1A of School Specialty's Form 10-K for the fiscal
year ended December 30, 2017, which risk factors are incorporated herein by
reference. Other risks and uncertainties include, but are not limited to, the
following: failure to comply with restrictive covenants under our credit
facilities and other debt instruments; material adverse effects on our operating
flexibility resulting from our debt levels; volatile or uncertain economic
conditions; inability to timely respond to the needs of our clients; declining
school budgets; cyberattack or improper disclosure or loss of sensitive or
confidential company, employee or client data; and other factors that may be
disclosed from time to time in our SEC filings or otherwise. Any forward-looking
statement in this release speaks only as of the date on which it is made. Except
to the extent required under the federal securities laws, School Specialty does
not intend to update or revise the forward-looking statements.




Non-GAAP Financial Information

This press release includes references to Adjusted EBITDA, a non-GAAP financial
measure. Adjusted EBITDA represents net income (loss) adjusted for: provision
for (benefit from) income taxes; purchase accounting deferred revenue
adjustments; restructuring costs; restructuring-related costs included in SG&A;
loss on early extinguishment of debt; depreciation and amortization expense;
amortization of development costs; net interest expense; and stock-based
compensation.  




The Company considers Adjusted EBITDA a relevant supplemental measure of its
financial performance. The Company believes this non-GAAP financial measure
provides useful supplemental information for investors regarding trends and
performance of our ongoing operations and is useful for year-over-year
comparisons of such results. We also use this non-GAAP financial measure in
making operational and financial decisions and in establishing operational
goals.  




In summary, we believe that providing this non-GAAP financial measure to
investors, as a supplement to GAAP financial measures, helps investors to (i)
evaluate our operating and financial performance and future prospects, (ii)
compare financial results across accounting periods, (iii) better understand the
long-term performance of our core business, and (iv) evaluate trends in our
business, all consistent with how management evaluates such performance and
trends.




Adjusted EBITDA does not represent, and should not be considered, an alternative
to net income or operating income as determined by GAAP, and our calculation may
not be comparable to similarly titled measures reported by other companies.

















Company Contacts

Ryan Bohr, EVP and Chief Operating Officer

Kevin Baehler, EVP and Chief Financial Officer

ryan.bohr@schoolspecialty.com

kevin.baehler@schoolspecialty.com

Tel: 920-882-5868

Tel: 920-882-5882




Investor and Media Relations Contact

Glenn Wiener

Gwiener@gwcco.com

Tel: 212-786-6011

Tables to Follow









